Citation Nr: 1242012	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Barrett's gastritis, to include on a secondary basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for Barrett's gastritis and his claim for TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for Barrett's gastritis.  The thrust of his claim is that it is secondary to his service-connected post-traumatic stress disorder (PTSD).  Following a VA examination in October 2007, the diagnoses were gastroesophageal reflux disease with Barrett's esophagus and gastritis without objective residual.  With respect to the question whether the Veteran's gastrointestinal disabilities are secondary to PTSD, the examiner stated he was unable to resolve this without resorting to mere speculation.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

The Veteran also maintains he is unable to work due to the severity of his service-connected disabilities.  The Board notes that the examiner in October 2007 was unable to resolve the Veteran's claim for TDIU as being due to PTSD without resorting to mere speculation.  

In addition, the Board observes the Veteran was afforded a VA psychiatric examination in November 2007.  The examiner concluded PTSD was moderate to severe.  She noted the Veteran felt he was not capable of employment.  She commented she could not resolve this issue without resorting to mere speculation, noting the Veteran was able to take care of his wife and manage his household.  

The Board notes that generally, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  The Board points out that the opinions set forth in this case failed to provide a reasoned medical explanation as to why a link between the Veteran's gastrointestinal condition and PTSD, as well as whether the reason the Veteran could not work was due to PTSD, would be purely speculative in nature.  Thus, the opinions in this case are not adequate.  Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Service connection is in effect for PTSD, evaluated as 70 percent disabling; diabetes mellitus, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and for bilateral hearing loss, evaluated as noncompensable.  The combined schedular rating is 80 percent.

The Board notes that the Veteran was most recently examined for his service-connected disabilities in 2007, more than five years ago. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for his service-connected disabilities since 2007.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  
	
2.  Schedule a VA gastrointestinal examination.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's gastroesophageal reflux disease with Barrett's esophagus and gastritis disability is related to active service.  The examiner should also be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened the underlying disorder beyond its normal course) the gastroesophageal reflux disease with Barrett's esophagus and gastritis disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  The claims folder must be made available to the examiner in conjunction with the examination.  

3.  Thereafter, schedule a VA psychiatric examination to determine the nature and severity of the Veteran's PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, to include whether it is as likely as not that the PTSD precludes substantially gainful employment (without consideration of the appellant's age).  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder must be made available to the examiner for review in conjunction with the examination.

4.  If appropriate, schedule VA examinations to determine the nature and severity of the Veteran's bilateral hearing loss and tinnitus, and diabetes mellitus.  The examiner should comment whether the Veteran's bilateral hearing loss and tinnitus, and diabetes mellitus affect the appellant's social and industrial capacity, to include whether it is as likely as not that the disabilities precludes substantially gainful employment (without consideration of the appellant's age).

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


